PER CURIAM.
Maurice Cohen appeals the October 27, 2000 summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for a new proceeding.
Neither Cohen’s 3.850 motion nor the State’s response can be located. As a result, the State concedes that, under these circumstances, this case should be remanded.
Since the record before this court is insufficient to permit meaningful appellate review, we reverse the trial court’s order and remand for a new proceeding. Accordingly, we direct Cohen to refile his motion for postconviction relief within 45 days and the trial court to expedite the disposition of his motion. See Blasco v. State, 680 So.2d 1052 (Fla. 3d DCA 1996), rev. denied, 689 So.2d 1072 (Fla.1997).
GUNTHER, STONE and STEVENSON, JJ., concur.